Citation Nr: 0023438	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  98-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from February 1971 to 
February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in January 1998 by the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The record reflects that the appellant suffers from 
erectile dysfunction.

2.  In July 1996, the appellant underwent implantation of an 
inflatable penile prosthesis at a VA facility.  In August 
1996, the appellant underwent a scrotal exploration and 
extraction of the inflatable penile prosthesis pump with 
drainage of an abscess at a private facility.  In September 
1996, the appellant underwent complete removal of the 
infected penile prosthesis at a VA facility.

3.  On VA examination in December 1997, the examiner 
indicated that the appellant's erectile dysfunction was 
"probably now permanent due to implantation of a penile 
prosthesis which subsequently failed."



CONCLUSION OF LAW

The claim of entitlement to erectile dysfunction as a 
consequence of a failed penile prosthesis at a VA facility in 
July 1996 pursuant to 38 U.S.C.A. § 1151 is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Jones v. West, 12 Vet. 
App. 460 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The appellant's claim for erectile dysfunction is premised on 
38 U.S.C.A. § 1151.  Because the claim was filed in July 
1997, the version of § 1151 that is applicable to this case 
is the version that existed prior to its amendment in 1996, 
as those amendments were made applicable only to claims filed 
on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

After careful review of the evidence of record, the Board 
concludes that the findings noted by the VA examiner in 
December 1997 are sufficient to render this claim plausible.  
The VA examiner's opinion concluding that the appellant's 
erectile dysfunction is "probably now permanent due to 
implantation of a penile prosthesis which subsequently failed 
and was surgically removed" suggests that the condition 
changed as a consequence of the surgery performed at a VA 
facility.


ORDER

The claim of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for erectile dysfunction is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for erectile dysfunction is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

While a VA examiner in December 1997 indicated that the 
appellant's erectile dysfunction is "probably now permanent 
due to implantation of a penile prosthesis which subsequently 
failed and was surgically removed," there is no discussion 
regarding the circumstances surrounding the failure of the 
prosthesis, apparently due to an infection, and whether or 
not the pre-surgery condition materially changed as a 
consequence of the surgery with resulting "additional 
disability" beyond that which would have existed had the 
surgery not been conducted.  

In view of the above and the lack of any additional competent 
evidence of record which addresses the presence of 
"additional disability' and its relationship, if any, to the 
surgery performed in July 1996, the Board believes that 
additional medical development is necessary.  Accordingly, 
this case is REMANDED to the RO for the following action:

1. The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2. The RO should forward the appellant's 
claims folder to an appropriate VA 
physician in an effort to clarify the 
presence of any additional disability 
and its relationship to the surgery 
performed in July 1996.  The 
physician's attention is directed to 
the December 1997 VA examination 
report and the opinion concluding that 
the appellant's erectile dysfunction 
is probably now permanent due to 
implantation of a penile prosthesis 
which subsequently failed and was 
surgically removed.

3. The physician should be requested to 
review the nature of the disorder 
prior to the surgery and then identify 
any additional disability if any, 
after the surgery and comment on its 
relationship to the July 1996 penile 
prosthesis surgery.  In this regard, 
the physician's attention is directed 
to the outpatient treatment report 
dated in February 1996 which indicated 
that the appellant had a 10 year 
history of erectile dysfunction with a 
gradual increase in severity.

4. Upon completion of the above, the RO 
should readjudicate the appellant's 
claim taking the above development as 
well as any additional 
evidence/argument submitted by the 
appellant into consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


	(CONTINUED ON NEXT PAGE)


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals





 



